Name: Council Directive 76/307/EEC of 15 March 1976 amending Directives 66/403/EEC and 70/458/EEC on the marketing of seed potatoes and vegetable seed
 Type: Directive
 Subject Matter: marketing;  plant product;  means of agricultural production
 Date Published: 1976-03-18

 Avis juridique important|31976L0307Council Directive 76/307/EEC of 15 March 1976 amending Directives 66/403/EEC and 70/458/EEC on the marketing of seed potatoes and vegetable seed Official Journal L 072 , 18/03/1976 P. 0016 - 0016 Greek special edition: Chapter 03 Volume 14 P. 0193 Spanish special edition: Chapter 03 Volume 9 P. 0254 Portuguese special edition Chapter 03 Volume 9 P. 0254 Finnish special edition: Chapter 3 Volume 7 P. 0024 Swedish special edition: Chapter 3 Volume 7 P. 0024 COUNCIL DIRECTIVE of 15 March 1976 amending Directives 66/403/EEC and 70/458/EEC on the marketing of seed potatoes and vegetable seed (76/307/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 43 and 100 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Having regard to the opinion of the Economic and Social Committee (2), Whereas it results from Article 15 of Council Directive 66/403/EEC of 14 June 1966 on the marketing of seed potatoes (3), as last amended by Directive 75/444/EEC (4) and from Article 32 of Council Directive 70/458/EEC of 29 September 1970 on the marketing of vegetable seed (5), as last amended by Directive 73/438/EEC (6), that after 1 July 1975 Member States may no longer establish under their own responsibility the equivalence of inspections and checks carried out in third countries ; whereas, however, the work intended to enable such equivalence to be determined at Community level has not yet been completed; Whereas, therefore, in order to prevent the Member States' traditional trade patterns being disturbed, the Member States should, on the one hand, be granted the possibility in respect of seed potatoes of extending the validity of decisions on equivalence already taken by them and, on the other hand, the abovementioned date should be postponed in respect of vegetable seed, HAS ADOPTED THIS DIRECTIVE: Article 1 The following paragraph shall be added to Article 15 of Directive 66/403/EEC: "2a. Member States are hereby authorized to extend until 31 December 1976 the validity of decisions taken in accordance with paragraph 2 before 1 July 1975." Article 2 In the second sentence of Article 32 (2) of Directive 70/458/EEC "30 June 1975" shall be replaced by "30 June 1977". Article 3 Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive with effect from 1 July 1975. They shall forthwith inform the Commission thereof. Article 4 This Directive is addressed to the Member States. Done at Brussels, 15 March 1976. For the Council The President R. VOUEL (1)OJ No C 7, 12.1.1976, p. 64. (2)OJ No C 50, 4.3.1976, p. 29. (3)OJ No 125, 11.7.1966, p. 2320/66. (4)OJ No L 196, 26.7.1975, p. 6. (5)OJ No L 225, 12.10.1970, p. 7. (6)OJ No L 356, 27.12.1973, p. 79.